989 F.2d 495
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Hsue C. TUNG, Plaintiff-Appellant,v.BENDIX FIELD ENGINEERING CORPORATION;  Sharon Cavanaugh;Michael Conner, Defendants-Appellees.
No. 91-1212.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 30, 1992Decided:  March 17, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  M. J. Garbis, District Judge.  (CA-89-1655-MJG)
Hsue C. Tung, Appellant Pro Se.
Stephen Michael Silvestri, Gary Bruce Eidelman, SEMMES, BOWEN & SEMMES, Baltimore, Maryland, for Appellee.
D.Md.
AFFIRMED.
Before MURNAGHAN, WILKINSON, and NIEMEYER, Circuit Judges.
PER CURIAM:

OPINION

1
Hsue C. Tung appeals from the district court's order granting Defendants' motion for summary judgment in this civil action arising out of Tung's termination from his employment.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Tung v. Bendix Field Eng'g Corp., No. CA-89-1655-MJG (D. Md. Aug. 21, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.*

AFFIRMED


*
 Defendants' motion to strike Tung's notice of appeal is denied